                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

WEALTR INVESTMENTS, INC.,     §
                              §
    Plaintiff,                §
                              §
v.                            § ACTION NO. 4:19-CV-111
                              § JUDGE MAZZANT/JUDGE JOHNSON
                              §
WMC REI LLC,                  §
                              §
    Defendant.                §
                              §
                              §
               MEMORANDUM ADOPTING REPORT AND
      RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 17, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #9) that Defendant WMC REI LLC’s (“Defendant”) Rule 12(b)(6) Motion to Dismiss

Plaintiff’s Original Petition (the “Motion to Dismiss”) (Dkt. #4) be GRANTED.

       The Motion to Dismiss was filed on February 20, 2019. See Dkt. 4. After no response was

timely filed, the Magistrate Judge issued an Order (Dkt. #6) directing Plaintiff to respond no later

than March 21, 2019. See Dkt. #6. At that time, Plaintiff Wealtr Investments, Inc. (“Plaintiff”) was

warned that “Failure to file a response creates a presumption that Plaintiff does not controvert the

arguments set out in the Motion.” See Dkt. #6 (citing E.D. TEX. LOCAL. R. 7(d)). The Report and

Recommendation was entered on April 17, 2019. See Dkt. #9. No objections were filed by either

party. Plaintiff has not made an appearance in this matter since it was removed from Collin County

380th Judicial District Court. See generally Dkt. #1.
           Additionally, in reviewing the Plaintiff’s Petition (Dkt. #3) and the Motion to Dismiss (Dkt.

    #4), the Court finds no error in the Report and Recommendation’s finding that Plaintiff’s three

    claims should be dismissed. First, because there are no allegations to support a finding that any

    foreclosure sale has taken place, Plaintiff can state no claim for wrongful foreclosure or violation

    of the Texas Property Code Chapter 51. Second, Plaintiff cannot recover under its claim for breach

    of contract on the theory that Defendant failed to send a Notice of Default as required by its Deed

    of Trust, because the record establishes a Notice of Default was sent to Plaintiff’s last known

    address via certified mail on January 30, 2018. See Dkt. #4-2. Third, Plaintiff’s request for

    injunctive relief is denied because all of Plaintiff’s substantive claims are herein dismissed and

    Plaintiff asserts no valid, underlying cause of action upon which injunctive relief may be based.

           Having received the Report of the United States Magistrate Judge, and no objections

    thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

    the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court. Therefore, the Motion to Dismiss (Dkt. #4) is GRANTED. Plaintiff

    Wealtr Investments, Inc.’s claims against Defendant WMC REI LLC are hereby DISMISSED

    WITH PREJUDICE.

           IT IS SO ORDERED.

           SIGNED this 3rd day of May, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     2
